DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The following Office Action is in response to amendments filed on 04/14/2022. Claims 1 and 5-13 are pending in the application. Claims 1 and 5-13 have been rejected as set forth below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “virtual reality apparatus configured to provide a virtual reality exercise environment to the user”, “immersive environment module configured to provide an immersive exercise environment to the user”, “an image recognition software module configured for automatically recognizing from the pre-recorded video content the orientation of the person, terrain, and other environmental features of the rea-world environment”, and “computing device configured for controlling the actuators and the immersive environment module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to applicant’s specification: 
Virtual reality apparatus 14 may, for example, comprise a virtual reality headset, or a plurality of virtual reality displays (see page 5 of the specification), 
Immersive environment module 16 may be configured to provide an immersive exercise environment during performance of the physical exercise on the exercise machine 12. The immersive environment module 16 may be further configured to provide one or both of sensory stimuli and haptic feedback to the user that at least partially simulates or mimics the virtual reality exercise environment provided by the virtual reality apparatus 14. The sensory stimuli may, for example, comprise light, sound, noise, temperature, smell, etc. The haptic feedback may comprise, for example, vibration, rocking, rolling, jumping, etc. The immersive environment module 16 may, for example, comprise one or more lights, cooling fans, heating fan, sprayers, humidifiers, speakers, noise generators, etc. (see pages 5-6 of the specification), 
Image recognition software (module) 26 executable by the computing device 18…maybe implemented as web and/or mobile software applications comprising one or more computer program modules executable by the computing device 18 (see page 8 of the specification).
Computing device 18 may, for example, comprise one or more programmable servers, computer controllers, desktop computers, laptop computers, tablet computers, smartphones, and combinations thereof. The computing device 18 may further comprise a user interface 24, such as a control panel, console or smartphone display, configured to enable user selection of one or both of a physical exercise routine and prerecorded video20 content (see page 7 of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watterson (US 2016/0250519 A1) in view of Callaghan (US 2019/0366154 A1) and Huang (US 2011/0164044 A1). 
Regarding claim 1, Watterson teaches an exercise system, comprising: an exercise machine (104) comprising a user engagement structure configured to be engaged by a user to perform a physical exercise (¶ [0045], any of exercise machines cited, i.e. treadmill, stationary cycles, Nordic-style skiers, rowers, steppers, hiker s, climber, elliptical devices, striding devices, have a user engagement structure that is configured to be engaged by a user to perform exercise. For instance, a belt is the user engagement structure in treadmills, pedals are user engagement structures in stationary cycles and elliptical, handle(s)/oar is the engagement structure in rowers, etc.); actuators configured to adjust operation of the user engagement structure to dynamically vary the physical exercise performed by the user (¶ [0046]); a virtual reality apparatus (i.e. 106) configured to provide a virtual reality exercise environment to the user (¶ [0058]), the virtual reality exercise environment including a pre-recorded video content representing a real-world track, trail, roadway or circuit environment for running, walking, cycling or rowing, being traversed (Fig. 4, ¶ [0010], ¶ [0032]- ¶ [0034], ¶ [0040]- ¶ [0041], ¶ [0065], ¶ [0066]); an immersive environment module (i.e. 118) configured to provide an immersive exercise environment to the user (¶ [0047]- ¶ [0049], ¶ [0077], ¶ [0080]); an image recognition software module configured for automatically recognizing from the pre-recorded video content ii) features of lighting, weather, and an orientation of the terrain of the real-world environment as the Page 4 - RESPONSE TO FINAL OFFICE ACTION;Serial No. 16/423,582; Atty. Docket No. LST335physical exercise routine is being performed and as the real-world environment is being traversed in the pre-recorded video content (¶ [0037]- ¶ [0040], ¶ [0070], ¶ [0071], ¶ [0077], ¶ [0080], ¶ [0090], ¶ [0102], since various (environmental) parameters including incline/decline of a terrain, tilt/pitch or a terrain, temperature, light, humidity, wind speed, etc., used in an exercise program are based on (environmental) parameters observed as video data of the real-world environment was captured/depicted in the vide data of the real-world environment (pre-recorded video), an image recognition software module must exist in the system to recognize such parameters from the video data of the real-world environment in order to be used in the exercise program for controlling the exercise machine and the environment to simulate the real-world environment depicted in the video. For instance, ¶ [0070] recites: “In some embodiments, the conversion module 204 may alternately or additionally create the exercise program based on the video data and/or environment data”, ¶ [0071] recites: “The control signals may be based on a pitch of the terrain corresponding to the perspective of the video data and the control signals may be used by the operating mechanics 110. For example, for video that that is captured while running up a path having a 7-degree pitch, the control signal may correspond to a positive 7-degree pitch operating parameter of the exercise device”, ¶ [0080] recites: “By way of example, a light-based environment parameter may be based on the video depicting shaded areas of the real-world route, sunny areas of the real-world route, and the like. Such route-dependent environmental parameters may allow for a more realistic simulation of the video data and the real-world route, as the environmental parameters may change to reflect what a user of the exercise program sees on the video data as well as what the user would see if traversing the real-world route at the given pace”); a computing device (108 with 115, 116, 126 and 132, ¶ [0059], ¶ [0082]- ¶ [0084], ¶ [0099]- ¶ [0102]) configured for controlling the actuators and the immersive environment module so that the physical exercise experienced by the user using the exercise machine and the immersive exercise environment provided to the user using the exercise machine are dynamically varied to at least partially simulate or mimic the features of lighting, weather, and the orientation of the terrain of the real-world environment as the real-world environment is being traversed in the pre- recorded video content being displayed by the virtual reality apparatus (¶ [0036]- ¶ [0038], ¶ [0070]- ¶ [0072], ¶ [0077], ¶ [0080]), and a network interface configured to communicate with one or more other exercise systems (127, Fig. 1, ¶ [0082]-[0083], ¶ [0095]) and an online platform (i.e. a website and/or other internet based system, etc., ¶ [0083]), network interface being further configured to allow the user to upload recorded video streams to the online platform so that the uploaded recorded video streams are accessible by users of the one or more other exercise systems (¶ [0082]-[0085]), and wherein the recorded video streams uploaded to the online platform are searchable by parameters including level of difficulty (i.e. maximum and/or minimum incline values), popularity (i.e. popularity, ratings by other users), geography (i.e. elevation changes), and environment type (i.e. maximum and/or minimum temperature values or other environmental parameter values) characterizing each of uploaded recorded video streams (¶ [0082]-[0083], ¶ [0085]-[0086]).   

Watterson teaches a camera being mounted to the user or the exercise equipment of the user (i.e. bicycle) to capture the real-world environment being traversed (provide pre-recorded video content) (¶ [0065]). However, Watterson is silent about the image recognition software module configured for automatically recognizing from the pre-recorded video content i) a physical exercise routine being performed in the pre-recorded video content, said physical exercise routine including at least one of a running, walking, cycling and rowing physical exercise routine.
Regarding claim 1, Callaghan teaches an exercise system comprising: an image recognition software module configured for automatically recognizing from the pre-recorded video content i) a physical exercise routine being performed in the pre-recorded video content, said physical exercise routine including at least one of a running, walking, cycling and rowing physical exercise routine (¶ [0019]-[0021], ¶ [0026], ¶ [0031], ¶ [0033]-[0034]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Watterson’s invention wherein the image recognition software module is configured for automatically recognizing from the pre-recorded video content i) a physical exercise routine being performed in the pre-recorded video content, said physical exercise routine including at least one of a running, walking, cycling and rowing physical exercise routine in order to determine user’s performed activity/motion more accurately and therefore replicate/simulate such activity/motion more accurately and provide a more realistic experience for the user. 

Watterson in view of Callaghan is silent about the image recognition software module configured for automatically recognizing from the pre-recorded video content ii) sound of the real-world environment as the Page 4 - RESPONSE TO FINAL OFFICE ACTION;Serial No. 16/423,582; Atty. Docket No. LST335physical exercise routine is being performed and as the real-world environment is being traversed in the pre-recorded video content.
Regarding claim 1, Huang teaches an exercise system comprising: an exercise machine comprising a user engagement structure configured to be engaged by a user to perform a physical exercise (Fig. 6), actuators (i.e. 25) configured to adjust operation of the user engagement structure to dynamically vary the physical exercise performed by the user (¶ [0055]), a virtual reality apparatus configured to provide a virtual reality exercise environment to the users the virtual reality exercise environment including a pre-recorded video content representing a real-world track, trail, roadway or circuit environment for running, walking, cycling or rowing, being traversed (Fig. 6, abstract); an immersive environment module configured to provide an immersive exercise environment to the user (abstract, ¶ [0035], ¶ [0041]); an image recognition software module configured for automatically recognizing from the pre-recorded video content features of lighting, sound, weather and orientation of the terrain of the real-world environment as the Page 4 - RESPONSE TO FINAL OFFICE ACTION; Serial No. 16/423,582; Atty. Docket No. LST335physical exercise routine is being performed and as the real-world environment is being traversed in the pre-recorded video content (Fig. 7, ¶ [0017], ¶ [0035]-[0036], ¶ [0055]), a computing device configured for controlling the actuators and the immersive environment module so that the physical exercise experienced by the user using the exercise machine and the immersive exercise environment provided to the user using the exercise machine are dynamically varied to at least partially simulate or mimic the features of lighting, sound, weather, and the orientation of the terrain of the real-world environment as the real-world environment is being traversed in the pre- recorded video content being displayed by the virtual reality apparatus (Figs. 6-7, ¶ [0017], ¶ [0035]-[0036], ¶ [0055]), and a network interface configured to communicate with one or more other exercise systems (¶ [0065]- ¶ [0066]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Watterson’s invention in view of Callaghan wherein the image recognition software module is configured for automatically recognizing from the pre-recorded video content ii) sound of the real-world environment as the Page 4 - RESPONSE TO FINAL OFFICE ACTION;Serial No. 16/423,582; Atty. Docket No. LST335physical exercise routine is being performed and as the real-world environment is being traversed in the pre-recorded video content as taught by Huang in order to provide the user with a more realistic and seamless experience/simulation and thereby motivate the user to use the system to exercise more often.

Regarding claim 5, Watterson as modified by Callaghan and Huang teaches wherein the physical exercise routine is based at least in part on performance data and environmental data sensed during the user performing a prerecorded physical exercise (Watterson: Fig. 4, ¶ [0040]- ¶ [0041], ¶ [0062], ¶ [0065]- ¶ [0066], ¶ [0071]- ¶ [0072], ¶ [0086]; Huang: Figs. 6-7, abstract,  ¶ [0017], ¶ [0035]-[0036], ¶ [0055]).    
Regarding claim 6, Watterson as modified by Callaghan and Huang teaches wherein one or both of the virtual reality exercise environment and the immersive exercise environment are based at least in part on one or more of the physical exercise routine, the performance data and the environmental data (Watterson: ¶ [0036]- ¶ [0038], ¶ [0070]- ¶ [0072], ¶ [0077], ¶ [0080]; Huang: Figs. 6-7, abstract,  ¶ [0017], ¶ [0035]-[0036], ¶ [0055]).    
Regarding claim 7, Watterson as modified by Callaghan and Huang teaches wherein the actuators are further configured to dynamically adjust resistance provided by the user engagement structure (Watterson: ¶ [0037], ¶ [0046], ¶ [0072]; Huang: abstract, ¶ [0011], ¶ [0013], ¶ [0055]).    
Regarding claim 8, Watterson as modified by Callaghan and Huang teaches wherein the actuators are further configured to dynamically adjust orientation of one or both of the user engagement structure and the exercise machine (Watterson: ¶ [0037], ¶ [0046], ¶ [0071]- ¶ [0072]; Huang: ¶ [0013], ¶ [0055]).      
Regarding claim 9, Watterson as modified by Callaghan and Huang teaches wherein the exercise machine is selected from an exercise bike, a treadmill, a rowing machine, a stair climber, and an elliptical trainer (Watterson: ¶ [0045], ¶ [0071]- ¶ [0072]; Huang: ¶ [0067]).    
Regarding claim 10, Watterson as modified by Callaghan and Huang teaches wherein the virtual reality apparatus comprises a virtual reality headset or a plurality of virtual reality displays (Watterson: ¶ [0058]).    
Regarding claim 11, Watterson as modified by Callaghan and Huang teaches wherein the immersive environment module is further configured to provide one or both of sensory stimuli and haptic feedback to the user that at least partially simulates or mimics the virtual reality exercise environment provided by the virtual reality apparatus (Watterson: ¶ [0037]- ¶ [0038], ¶ [0049], ¶ [0058], ¶ [0071]; Huang: Figs. 6-7, ¶ [0017], ¶ [0035]- ¶ [0036], ¶ [0055]).    
Regarding claim 12, Watterson as modified by Callaghan and Huang teaches the system further comprising performance sensors configured to sense performance data of the user during performance of the physical exercise (Watterson: ¶ [0050], ¶ [0096]).    
Regarding claim 13, Watterson as modified by Callaghan and Huang teaches the system further comprising performance analysis software configured to analyze the performance data of the user during performance of the physical exercise (Watterson: ¶ [0050], ¶ [0074], ¶ [0096]).  

Response to Arguments
Applicant's arguments filed on 04/14/2022 have been fully considered but they are not persuasive.
In response to applicant’s sole argument that nowhere does the combination of Watterson, Callaghan and Huang suggest the newly added limitations of claim 1, the Examiner respectfully disagrees and would like to mention the followings. As shown above, Watterson teaches a network interface configured to communicate with one or more other exercise systems (127, Fig. 1, ¶ [0082]-[0083], ¶ [0095]) and an online platform (i.e. a website and/or other internet based system, etc., ¶ [0083]), network interface being further configured to allow the user to upload recorded video streams to the online platform so that the uploaded recorded video streams are accessible by users of the one or more other exercise systems (¶ [0082]-[0085]), and wherein the recorded video streams uploaded to the online platform are searchable by parameters including level of difficulty (i.e. maximum and/or minimum incline values), popularity (i.e. popularity, ratings by other users), geography (i.e. elevation changes), and environment type (i.e. maximum and/or minimum temperature values or other environmental parameter values) characterizing each of uploaded recorded video streams (¶ [0082]-[0083], ¶ [0085]-[0086]). As such, the limitations of claim 1, is still taught by the combination of Watterson, Callaghan and Huang (see above for more details). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784